Citation Nr: 0417171	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969.  He died on October [redacted], 1999.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

As the appellant was granted eligibility to dependent's 
educational assistance by a November 1999 rating decision, 
this issue is not before the Board.

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I). The stay on "hypothetical entitlement" claims was 
recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. §§ 
1311(a)(2) and 1318 where a survivor seeks to reopen a claim 
that was finally decided during the veteran's lifetime on the 
grounds of new and material evidence is continued.  See Nat'l 
Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The 
appellant has not requested to reopen a finally decided claim 
or claimed clear and unmistakable error in a prior rating 
decision. Accordingly, the Board will proceed with the 
adjudication of this issue.

The issue of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required on her part.

FINDINGS OF FACT

1.   The official death certificate shows that the veteran 
died in October 1999 due to hypertensive arteriosclerotic 
cardiovascular disease.  

2.  At the time of his death service connection was in effect 
for the following post-traumatic stress disorder, 50 percent; 
shell fragment wound to the right upper back, 30 percent; 
seizure disorder, 20 percent, shell fragment wounds right 
chest, left elbow, left upper back, left side of the neck and 
tinnitus, each evaluated as 10 percent disabling; and 
residuals of an injury to the pleural cavity, shell fragment 
wounds to the scalp, right upper arm and shoulder, a scar in 
the gluteal region, bilateral, right leg, and hearing loss, 
each rated as non-compensable.  The combined evaluation was 
90 percent.  The veteran was also in receipt of a total 
rating for compensation purposes based on individual 
unemployability effective from January 25, 1995.  

3.  The veteran did not have a service-connected disability 
rated at 100 percent for ten years prior to his death, he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service, and he was never a 
prisoner of war.


CONCLUSION OF LAW

The criteria to establish entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development. See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)). In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

On the claim for dependency and indemnity compensation under 
38 U.S.C.A. § 1318, because the law, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable.  Mason 
v. Principi, 16 Vet.App. 129, 132 (2002).

The official death certificate reflects that the veteran died 
in October 1999 due to hypertensive arteriosclerotic 
cardiovascular disease.  

In an April 1995 rating action the RO granted a total rating 
for compensation purposes based on individual unemployability 
effective from January 25, 1995.  At the time of his death 
service connection was in effect for the following post-
traumatic stress disorder, 50 percent; shell fragment wound 
to the right upper back, 30 percent; seizure disorder, 20 
percent, shell fragment wounds right chest, left elbow, left 
upper back, left side of the neck and tinnitus, each 
evaluated as 10 percent disabling; and residuals of an injury 
to the pleural cavity, shell fragment wounds to the scalp, 
right upper arm and shoulder, a scar in the gluteal region, 
bilateral, right leg, and hearing loss, each rated as non-
compensable.  The combined evaluation was 90 percent.  This 
rating was in effect at the time of his death. 

The Secretary shall pay DIC benefits to the surviving spouse 
and to the children of a deceased veteran in the same manner 
as if the veteran's death were service connected.  A deceased 
veteran is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability rated 
totally disabling if-

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death;

(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or

(3) the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318.

In April 2002, VA revised 38 C.F.R. § 20.1106 to reflect 
that, with respect to benefits under the provisions of 38 
U.S.C.A. § 1318, VA is bound by any disposition during the 
veteran's lifetime of issues involved in a survivor's claim 
for death benefits.  VA's adjudication of cases involving 
benefits under § 1318 had been the subject of a stay by the 
United States Court of Appeals for the Federal Circuit, 
pursuant to National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  After reviewing NOVA I and VA's revised 
regulation, the Federal Circuit revised its stay to permit VA 
to process DIC claims, except for claims under §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim on the 
grounds of new and material evidence. National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2001) (NOVA II).

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran was not a prisoner of war, was "not in 
receipt of" or "entitled to receive" compensation at the rate 
of 100 percent (total rating) due to service-connected 
disability for a period of ten or more years immediately 
preceding death or totally disabled for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  Thus, the appellant is not 
entitled to DIC benefits.  Therefore, the claim must be 
denied, due to the lack of entitlement under the law. Sabonis 
v. Brown, 6 Vet.App. 426 (1994). Also for this reason,


ORDER 

Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REMAND

In December 2002, the Board of Veterans' Appeals (Board) 
ordered further development in the appellant's case.  
Thereafter, this case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  This development, which requested that terminal 
hospital reports and an autopsy report be obtained and 
associated with the veteran's claims folder, was only 
partially completed.  The autopsy report is not of record.

The representative in May 2004 made specific references to a 
study concerning the relationship between post-traumatic 
stress disorder and heart disease.  The results of the study 
reportedly appear in the May 2004 issue of Annals of 
Behavorial Medicine.  A specific citation was not included.  
Based on these facts the Board is of the opinion that 
additional development is required.  

Accordingly, these claims are REMANDED for the following 
development:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should inform the 
appellant to provide any evidence in her 
possession not previously submitted which 
is pertinent to her claims.

2.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of the 
veteran's final autopsy report.

3.  Thereafter, the claims file should be 
reviewed by a specialist in 
cardiovascular disorders to determine any 
relationship between the veteran's 
service connected disabilities, 
particularly the post-traumatic stress 
disorder, and the cause of his death.  
Following a review of the claims folder 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that nay service connected 
disability, particularly the post-
traumatic stress disorder caused or 
aggravated the veteran's hypertensive 
arteriosclerotic cardiovascular disease?  
If no, whether a service connected 
disability contributed substantially or 
materially to the cause of death or 
resulted in such debilitating effects and 
general impairment of health to an extent 
that would render the veteran materially 
less capable of resisting the effects of 
other disease or injury primarily causing 
death.  The examiner is requested to 
comment on the significance of the study 
referenced by the representative in the 
May 26. 2004 statement as it relates to 
the appellant's claim.  A complete 
rational for any opinion expressed should 
be included in the report. 

4.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If any 
benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



